Citation Nr: 0329594	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  93-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a left ankle injury.

4.  Entitlement to an initial disability rating higher than 
10 percent for residuals of an avulsion fracture of the left 
cuboid bone.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1959 with additional periods of active duty for 
training or inactive duty for training until August 1994.  
The veteran was on active duty for training (ADT) in April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and November 1999 
decisions by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The August 1995 
decision denied service connection for residuals of a left 
knee injury and service connection for residuals of a left 
ankle injury.  Service connection was granted for residuals 
of an avulsion fracture of the left cuboid bone, initially 
rated as noncompensable.  The veteran filed a notice of 
disagreement with regard to these issues.  A September 1997 
supplemental statement of the case (SSOC) increased the 
initial rating for residuals of an avulsion fracture of the 
left cuboid bone to 10 percent.  Service connection for 
residuals of a left knee injury and service connection for 
residuals of a left ankle injury remained denied.  A 
videoconference hearing was held before a Member of the Board 
in April 1998.  The Board remanded the issues of service 
connection for residuals of a left knee injury and service 
connection for residuals of a left ankle injury to the RO for 
further development in Board decisions of September 1998 and 
March 1999.  A rating decision of November 1999 granted 
service connection for residuals of a left ankle injury with 
an initial disability rating of 10 percent.  Service 
connection for residuals of a left knee injury remained 
denied.  The veteran subsequently perfected his appeal with 
regard to these three issues.

A November 1999 rating decision denied service connection for 
Hepatitis C.  The veteran filed a notice of disagreement and 
subsequently perfected his appeal.  The veteran's appeal on 
this issue was merged with his earlier appeal in November 
2001.  The Board issued a decision in April 2002 denying the 
claims.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs (Secretary) filed a Joint Motion for Remand.  The 
motion was granted by the Court later that month.  The case 
is now before the Board for further action in accordance with 
the instructions contained in the Joint Motion.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claims during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the Joint Motion of March 2003 which was granted by the 
Court, the parties agreed that because of the change in the 
law brought about by the VCAA and the Quartuccio decision 
interpreting that law, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and implementing regulations.  
Specifically, the motion stated that the BVA failed to 
adequately consider the requirement to provide notice to the 
appellant of the information and evidence necessary to 
substantiate the claims, including an explanation of which 
portion of any such information or evidence is to be provided 
by which party.

The Joint Motion also outlined specific additional 
development of evidence which must be accomplished.  
Regarding the claim for service connection for a left knee 
disability, it was noted in the Joint Motion that when the 
Board remanded the claim to the RO in September 1998, it 
ordered that an opinion be obtained as to whether the 
veteran's left knee disability had been aggravated by his 
service in 1992.  Such an opinion was to be based upon a 
review of the appellant's claims files.  Moreover, if the 
examination was not conducted by a VA physician by the name 
of Dr. Gonzaba, that physician was to be contacted to obtain 
an opinion as to aggravation.  However, the Joint Motion 
concluded that the examination that was subsequently 
performed did not appear to have been based on review of the 
claims file and Dr. Gonzaba was never contacted by the RO for 
her opinion.  The Joint Motion indicated that a remand for 
compliance with the September 1998 opinion request was 
warranted.

Regarding the claim for service connection for hepatitis C, 
it was noted in the Joint Motion that a June 1997 VA 
examination report indicated that the veteran's Hepatitis C 
was most likely related to blood transfusions received as a 
result of a 1978 [non service] motor vehicle accident.  The 
opinion was based on the assumption that the veteran had no 
other exposures to blood or blood products.  In the Joint 
Motion, however, it was noted that the veteran's service 
medical records reflected that he had also received blood 
transfusions in service in June 1955.  The parties to the 
Joint Motion concluded that a remand was required as the 
medical opinion based on a faulty factual premise had no 
probative value.

Regarding the claim for an increased rating for a left ankle 
disability, the Joint Motion indicated that the Board had not 
adequately addressed the presence of functional loss due to 
pain, and the effect on range of motion of weakness, 
fatigability, or incoordination.  With respect to the claim 
for an increased rating for an avulsion fracture of the left 
cuboid, the Joint Motion stated that the Board had not 
provided an adequate discussion of the evidence to justify 
its conclusion that the evidence of record failed to 
demonstrate that the veteran had more than a moderate foot 
injury.  The Board concludes that another orthopedic 
examination would be useful in addressing these concerns.  

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact Dr. Gonzaba who 
examined the veteran in June 1997 and 
request an opinion regarding the etiology 
of the veteran's current left knee 
disorder.  The claims file and a separate 
copy of this request must be made 
available to Dr. Gonzaba and reviewed.  
Dr. Gonzaba should review all records 
pertaining to the knee, including the 
service medical records from the original 
period of service in 1958 and 1959 showing 
a complaint of left knee pain and a 
history of a left knee biopsy, the post 
service medical records from the August 
1978 auto accident in which the veteran 
sustained traumatic dislocation of the 
left patella and tearing of all the medial 
supporting structures of the left knee, 
and the records from the period of active 
duty for training in April 1992 when the 
veteran fell while jogging and hit his 
left knee.  The opinion should address 
whether the left knee manifestations in 
service in 1958 and 1959 represented the 
onset of any current left knee disorder, 
whether a left knee disorder existed prior 
to the April 1992 period of active duty 
for training, and whether the injury 
during active duty for training in April 
1992 caused a permanent increase in the 
severity of any pre-existing left knee 
disorder.  In the event that Dr. Gonzaba 
is not available, this fact should be 
documented and the opinion should be given 
by the VA examiner who performs the 
orthopedic examination requested below.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  An orthopedic examination to 
determine the severity of the veteran's 
left ankle and cuboid disorders.  The 
claims folder and a separate copy of this 
request must be made available to the 
examiner and reviewed before the 
examination.  The examiner should comment 
on the functional limitations, if any, 
associated with the veteran's service-
connected left ankle and cuboid disorders.  
The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The examiner 
is requested to specifically comment on: 
i) whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy attributable 
to the service- connected disorders; iii) 
the presence or absence of changes in the 
condition of the skin indicative of disuse 
due to the service-connected disability, 
or iv) the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disabilities.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  The examiner should 
characterize the severity of the foot 
injury due to the left cuboid avulsion 
fracture.  If necessary to ascertain that, 
the veteran should be afforded imaging or 
other diagnostic studies. 

3.  The RO should contact the VA examiner 
who prepared the hepatitis examination 
report of June 1997 and request an 
addendum which contains an opinion as to 
the likelihood that the veteran's current 
hepatitis C is related to blood 
transfusions received in service in June 
1955, as opposed to having been contracted 
as a result of blood transfusions received 
after a 1978 non-service motor vehicle 
accident or any other non-service related 
cause.  The claims file, including copies 
of the service medical records and the 
June 1997 examination report, must be made 
available to the examiner.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if any, 
the VA will attempt to obtain on behalf of 
the claimant.  The RO must also review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  The RO should 
attempt to obtain all available evidence 
of which it becomes aware as a result of 
the appellant's response to the additional 
notice.  

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




